White, Presiding Judge.
This appeal is from a judgment of conviction for the theft of one head of cattle.
1. Without a bill of exceptions is saved tó the overruling of ■an application for continuance, the ruling will not be considered on appeal. 2. Unless the charge of the court is excepted to, errors not fundamental nor calculated to injure the rights of the defendant will not necessitate a reversal of the case on appeal.
There are no bills of exception in this record, and we find no reversible error in the charge of the court; on the contrary, we find it a full and liberal exposition of the law applicable to the facts.
Complaint is made that defendant was not allowed the attachments he was entitled to and demanded for his absent witnesses. This complaint is not borne out by the record before us. We have been unable to find any thing in the record for which the judgment should be reversed, and it is therefore affirmed.

Affirmed.